Citation Nr: 1738868	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from June 24, 1993 to May 13, 2014 for cervical spine arthritis with degenerative changes.

2.  Entitlement to an initial rating in excess of 30 percent from May 14, 2014 for cervical spine arthritis with degenerative changes.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1950 to October 1952 and had periods of active duty for training (ACDUTRA) in the Reserve from February 1956 to September 1990.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for a cervical spine disability and assigned an initial 10 percent disability rating, effective November 3, 2004.

In February 2008, the Board remanded the matter for due process considerations.  In a January 2011 decision, the Board granted an earlier effective date of June 24, 1993 for the grant of service connection for the appellant's cervical spine disability.  The Board remanded the issue of entitlement to an initial rating in excess of 10 percent for the cervical spine disability to the RO for additional evidentiary development and due process considerations.  

While the matter was in remand status, in a January 2015 rating decision, the RO increased the rating for the Veteran's cervical spine disability to 20 percent disabling, effective May 14, 2014.  

In July 2015, the Board again remanded the matter for additional development.  Subsequently, in a March 2016 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent prior to May 14, 2014 and 20 percent thereafter for cervical spine arthritis with degenerative changes.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's March 2016 decision and remanding the case to the Board for further action consistent with the terms of the JMR.

In January 2017, the Board remanded the matter to obtain outstanding medical records, provide the Veteran with an additional VA examination, and to readjudicate the increased rating claim.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2017 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's cervical spine disability to 30 percent disabling, effective May 14, 2014.  

The Board notes that in the March 2016 decision, the Board remanded the issue of entitlement to an effective date prior to March 4, 2002, for the grant of service connection for tinnitus.  A review of the record indicates that the AOJ has not yet requested the completed development.  Thus, the issue will not be addressed at this time.

The issues of entitlement to service connection for bilateral wrist pain, peripheral neuropathy, and disabilities of the hands, feet, fingers, shoulders, wrists, and knees have been raised by the record in a December 2006 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to an initial rating in excess of 10 percent from June 24, 1993 to May 13, 2014 for cervical spine arthritis with degenerative changes and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From May 14, 2014, the Veteran's cervical spine disability has been manifested by pain and decreased motion of the cervical spine; there is no evidence of unfavorable ankylosis of the entire cervical spine or of incapacitating episodes. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent from May 14, 2014 for cervical spine arthritis with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (2002); Codes 5287, 5290 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's service-connected cervical disability has been evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine based on limitation of motion.

As detailed above, the effective date of service connection for the Veteran's cervical spine disability is June 24, 1993.  The Board notes that the rating criteria governing spinal disorders was revised on September 23, 2002 and September 26, 2003.  The amendments renumbered the diagnostic codes and created a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.  

VA' General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Under the old regulations, Diagnostic Code 5287, applicable prior to September 26, 2003, assigns a 30 percent evaluation for favorable ankylosis of the cervical spine and a 40 percent evaluation for unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).

Prior to September 26, 2003, under Diagnostic Code 5290, limitation of motion of the cervical spine warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).

Beginning September 26, 2003, schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine. 38 C.F.R. § 4.71a (2016).

Under the General Rating Formula, a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Prior to September 23, 2002, under Diagnostic Code 5293, mild intervertebral disc syndrome (IVDS) warrants a 10 percent disability rating, moderate IVDS with recurring attacks warrants a 20 percent disability rating, severe IVDS with recurring attacks and intermittent relief warrants a 40 percent disability rating, and pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warrant a 60 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised Diagnostic Code 5293 in effect from September 23, 2002, intervertebral disc syndrome may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1) to Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  Id. 

The current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Code 5243.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5423 (2016) provides that an incapacitating episodes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

Factual Background

An April 2004 MRI of the cervical spine revealed degenerative changes of the cervical spine and mild to moderate stenosis at C6-7 resulting from a diffuse disc bulge combined with facets arthropathy and ligamentous hypertrophy.  

VA treatment records from September 2001 to May 2017 demonstrate sporadic complaints of neck pain.  Notably, in a January 2002 record, it was noted that cervical spine range of motion was minimally decreased in lateral rotation.  In a May 2005 VA treatment record, the Veteran reported neck pain radiating to his left fingers, which occurred when he elevated his left arm.  On physical examination, there was no neck stiffness.  The physician determined that the Veteran suffered from peripheral neuropathy of unknown etiology.  He noted that it may possibly be related to his diabetes.  

The Veteran underwent a VA examination in May 2014.  At that time of the examination, the Veteran reported pain in the base of his neck and upper shoulders, which he described as dull, constant, and throbbing at times with increased activity.  He also stated that the condition flared up with inactivity with stiffness and pain lasting up to half a day.  It resolved with laying down and resting.  

On range of motion testing, the Veteran had forward flexion to 40 degrees, with evidence of pain at 20 degrees; extension to 35 degrees, with evidence of pain at 20 degrees; right lateral flexion to 20 degrees, with evidence of pain at 10 degrees; left lateral flexion to 15 degrees, with evidence of pain at 10 degrees, right lateral rotation to 20 degrees, with evidence of pain at 20 degrees; and left lateral rotation to 30 degrees, with evidence of pain at 30 degrees.  There was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  However, the Veteran did have functional loss and/or functional impairment of the cervical spine.  The contributing factors were less movement than normal, excess fatigability, pain on movement, and lack of endurance.  There were no muscle spasms or muscle atrophy found on examination.  There was no intervertebral disc syndrome or incapacitating episodes.  

Reflex and sensory examination yielded normal results.  The examiner concluded that there was no radicular pain or any signs or symptoms due to radiculopathy.  Additionally, there was no ankylosis of the spine.  

A May 2014 diabetic sensory-motor peripheral neuropathy VA examination revealed diabetic peripheral neuropathy of the upper and lower extremities.  

The Veteran was provided an additional VA examination in June 2017 at which time degenerative arthritis, disc degeneration, and severe spondylosis of the cervical spine was assessed.  The examiner noted that the VA and private clinical records do not show any specific treatment for the neck since the May 2014 VA examination.  It was noted the Veteran did not currently take any medication for the neck stronger than acetaminophen.  The Veteran reported that his neck hurt every morning when he wakes up until about noon.  He stated that there was always some level of pain in the neck, which radiated into the upper shoulder muscles.  The Veteran also reported random flare-ups of the cervical spine, which caused impairment in all movements of the neck.  

On range of motion testing, the Veteran had forward flexion from 0 to 20 degrees; extension from 0 to 25 degrees; right and left lateral flexion from 0 to 10 degrees; and right and left lateral rotation from 0 to 15 degrees.  The examiner noted that range of motion itself contributed to a functional loss in that it was difficult for the appellant to turn his head to look to the sides, so he needs to turn his whole upper body.  Additionally, pain in all directions was observed on examination and the examiner indicated that it caused functional loss.  There was no evidence of pain on weightbearing.  However, there was mild tenderness over the cervical spine and the paraspinal muscles.  On repetitive testing, the Veteran had forward flexion from 0 to 10 degrees; extension from 0 to 15 degrees; right lateral flexion from 0 to 10 degrees; left lateral flexion from 0 to 5 degrees; right lateral rotation from 0 to 15 degrees; and left lateral rotation from 0 to 10 degrees.  There was no guarding, muscle spasm, or muscle atrophy found on examination.  

The examiner noted that the Veteran was not being examined immediately after repeated use over time but noted that pain and fatigue significantly limited functional ability with repeated use over time.  In terms of range of motion, the examiner described the functional limitation as forward flexion from 0 to 5 degrees; extension from 0 to 10 degrees; right and left lateral flexion from 0 to 5 degrees; and right and left rotation from 0 to 10 degrees.  

The examiner determined that pain significantly limited functional ability with flare-ups.  With regard to functional loss during flare-ups, the examiner noted that the Veteran had forward flexion from 0 to 5 degrees; extension from 0 to 10 degrees; right and left lateral flexion from 0 to 5 degrees; and right and left rotation from 0 to 10 degrees.  

Reflex examination results showed hypoactive deep tendon reflexes.  Sensory examination was normal.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was also no evidence of ankylosis of the spine.  Additionally, intervertebral disc syndrome and episodes requiring bedrest were not noted.  

The examiner noted that there was evidence of pain on passive range of motion.  On passive range of motion, the Veteran displayed forward flexion to 25 degrees with the onset of pain at 15 degrees; extension to 25 degrees with the onset of pain at 20 degrees; right and left bend to 10 degrees with the onset of pain at 10 and 5 degrees respectively; right rotation to 20 degrees with the onset of pain at 10 degrees; and left rotation to 15 degrees with the onset of pain at 5 degrees.  The examiner noted that the cervical is defined as a non-weight bearing joint. 

With regard to ranges of motion and additional functional impairment of the cervical spine for the period between June 1993 and May 2014 and since May 2014, the examiner noted that the 1990 examination report demonstrated mild to moderate limitation of motion and the 2005 rating report states that there was minimal loss of motion in the neck.  The 2014 VA examination shows significantly further reduced range of motion.  The examiner noted that available VA and private treatment records showed few references to the Veteran's neck problems and no detailed examinations except the VA examinations.  He determined that the expected progression of arthritis of the neck would be to have a gradual loss of motion over time with daily variations due to symptoms waxing and waning.  To try to express in degrees for any one period of time in the past would resort to mere speculation.  In so finding, he noted that it did not seem apparent that there was significant loss of motion in the years 2004 to 2014.  However, there is further loss of motion since 2014 to the present examination.  He determined that the expected limitation in function would also be expected to be a gradual increase with pain in use of the neck for range of motion, especially at extremes and prolong position causing aggravation.  However, any attempt to be more specific for the past would be speculation.

Additionally, with regard to additional functional impairment on repeated use or during flare-ups of the cervical spine, the examiner opined that the past functional limitation from 1993 to 2014 and 2014 to the present would be expected to be flare-ups of the level of pain with overuse or at random as described in the 2014 VA examination and reiterated on the current examination.  The frequency and severity of flare-ups would be expected to worsen with the progression of the arthritis.  The 2004 VA examination showed that there was minimal loss of motion in the neck at that time but to try to express the past limitation in terms of range of motion would be mere speculation.

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 30 percent from May 14, 2014 for the Veteran's cervical spine disability.  

In this regard, the Veteran's cervical spine disability has been manifested by forward flexion to 20 degrees, to 10 degrees following repetitive testing, and to 5 degrees with repeated use over time and during periods of flare-ups.  At the outset, the Board notes that a 30 percent disability rating is the highest rating assigned based on limitation of motion under the former rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (2002, 2003).  In order to warrant a rating in excess of 30 percent under the current rating criteria, the Veteran's disability must be manifested by unfavorable ankylosis of the entire cervical spine.  The clinical evidence, however, establishes that the Veteran retained motion in his spine, although with noted complaints of pain and decreased range of motion, to include during flare-ups and repetitive use.  He has not contended otherwise.  By definition, the fact that his spine manifests some range of motion is evidence of the absence of unfavorable ankylosis.  The evidence further reflects that he exhibits none of the indicia of ankylosis as set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Absent a finding of unfavorable ankylosis, which has been neither shown nor alleged, a rating in excess of 30 percent for limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242.

Additionally, the Board has considered whether a higher rating would be warranted under the rating criteria for intervertebral disc syndrome based on incapacitating episodes.  However, the clinical records contain no indiction of a diagnosis of intervertebral disc syndrome.  Further, the evidence does not show that the appellant has been prescribed bed rest by any physician for his cervical spine disability.  As such a rating in excess of 30 percent is not warranted for incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record is clear that the Veteran experiences significant pain.  Pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of those assigned herein based on functional loss, including due to pain.  In any event, the Veteran is already receiving the highest scheduler rating available for limitation of motion of the cervical spine; thus, a higher rating based on factors such as painful motion or limited motion due to pain, weakness, and excess fatigability is not available.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's cervical spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the Veteran has complained of pain radiating from cervical spine to his upper extremities.  However, there is no indication that the symptom is related to the Veteran's cervical spine disability.  Notably, the evidence suggests that the symptom is related to the Veteran's non-service connected diabetes mellitus.  Further, there was no finding of radiculopathy or other neurological condition related to the Veteran's cervical spine disability during the May 2014 or June 2017 VA examinations.  Thus, a separate evaluation for additional neurological disability is not warranted.  

In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).

After reviewing the record, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected cervical spine disability is inadequate.  In this regard, the Veteran's symptoms of pain and reduced range of motion are contemplated by the rating criteria.  As the Veteran does not experience symptomatology from his cervical spine disability that is not already encompassed in the Rating Schedule, the Board finds referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted. 

In the instant case, however, such issue has not been raised by the appellant or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016). In this regard, in addition to the cervical spine disability, the Veteran is service-connected for tinnitus, SFW scars of the left knee and leg, history of fracture of the first toe, and hearing loss.  The signs and symptoms of the appellant's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the appellant nor his representative has contended that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent for the Veteran's service-connected cervical spine disability from May 14, 2014, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial rating in excess of 30 percent from May 14, 2014 for cervical spine arthritis with degenerative changes is denied.


REMAND

The Veteran asserts that a rating in excess of 10 percent from June 24, 1993 to May 13, 2014 for cervical spine arthritis with degenerative changes is warranted.  Pursuant to the Board's January 2017 remand instructions, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the cervical spine for the period from June 1993 to May 2014 was obtained in June 2017.  In support of the examiner's opinion, he referenced findings from a 2004 VA examination.  However, a 2004 VA examination report has not been associated with the claims file.  The Board observes that a 2004 VA examination was not noted as evidence in the August 2005 rating decision, which granted service connection for a cervical spine disability.  On remand, the 2004 VA examination report must be obtained and associated with the claims file.   

The Board notes that the issue of entitlement to a TDIU has been raised by the record.  In this regard, the June 2017 VA examiner indicated that it would be very difficult for the Veteran to work in any type of job where he would need to keep his neck positions in one place for very long, such as at a desk.  He further noted that the appellant would not be able to do physical labor with repeated lifting and carrying due to the strain on the neck musculature.  A claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not yet considered this issue in the first instance.  Therefore, the AOJ should develop a claim for a TDIU.

The Board acknowledges that the Veteran is service connected for chronic arthritis with degenerative changes of the cervical spine (currently 10 percent disabling prior to May 14, 2014, 30 percent disabling thereafter); tinnitus (rated 10 percent disabling); SFW scars of the left knee and leg (noncompensable); history of fracture of left first toe (noncompensable); and hearing loss (noncompensable).  His combined disability rating was 10 percent from June 24, 1993, 20 percent from March 4, 2002, and 40 percent, from May 14, 2014.  Therefore, he does not meet the threshold requirements for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b). Therefore, the Board finds that this matter must be referred to the Director, Compensation Service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Obtain the 2004 VA examination report for the Veteran's cervical spine disability.

3.  If the 2004 VA examination report it not located, obtain an addendum retrospective medical opinion addressing the ranges of motion and additional functional impairment of the cervical spine for the period from June 1993 to May 2014, to include functional impairment during any reported flare-up.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the June 2017 VA examination discussion regarding range for motion of the cervical spine from June 1993 to May 2014.

3.  The AOJ should undertake any other development it determines to be warranted, to include further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service for a determination under § 4.16(b) and notify the Veteran of such action.

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the appellant with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


